Per Curiam.
Under the general purposes of the Anne Brown Alumnae Association as set forth in its original charter and its constitution, and by virtue of the special act of the State Legislature extending the association’s purposes and powers (Laws of 1932, chap. 429), the directors and members of the association were authorized to adopt the resolution of May 27, 1937, which transferred from its endowment fund to Barnard College the sum of $28,650, “ to be held in perpetuity as a Scholarship Endowment Fund, dedicated to Anne Brown, the income to be used for young women who would otherwise be financially unable to attend Barnard.” It was error for the Special Term to grant judgment for plaintiffs enjoining the charitable disposition to Barnard College. The association acted within its authority in directing a transfer of the funds as provided in the aforesaid resolution for the charitable purpose therein set forth and a certificate to that effect, executed by the proper officers, should be approved.
The judgment should, accordingly, be reversed, with costs, the complaint dismissed, and judgment directed for defendants upon the counterclaim, with costs.
Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.
Judgment unanimously reversed, with costs, the complaint dismissed, and judgment directed for defendants upon the counterclaim, with costs. Settle order on notice.